DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                           TODD WILLIAMSON,
                               Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-1603

                           [September 20, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 01-17561CF10A.

  Todd Williamson, Miami, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and DAMOORGIAN, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.